Citation Nr: 1229777	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-37 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1979 to November 1979; and served on active duty from November 1990 to May 1991 and again from April 2004 to October 2005.  He has over 25 years Reserve and/or National Guard service, with varying periods of inactive duty for training (INACDUTRA) and ACDUTRA service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision, which in part, denied service connection for a lumbar spine disorder and a right ankle disorder.  

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  Subsequent to such hearing, the Veteran submitted additional evidence with a waiver of RO consideration. 38 C.F.R.§ 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for his lumbar spine disorder and his right ankle disorder due to service incurrence.  He indicates that he injured his low back in 2001 in California while picking up heavy equipment.  He stated that he was participating in ACDUTRA in California at that time from August 2001 to September 2001.  He also alleges, in the alternative, that his low back disorder was caused by wearing 40 to 50 pounds of gear during active training every year and deployment from 1990 to 1991 and 2004 to 2005.  

The Veteran also maintains that he injured his right ankle in 2005 when he was in Iraq.  He stated that he stepped off a piece of military equipment and hit the side of his ankle on a rock.  He related that there was an investigative report made in connection with this injury, but he was never provided a Compensation and Pension examination with regard to either injuries.  

Pursuant to 38 U.S.C.A. § 101(24), 'active military, naval, or air service' includes "active duty, any period of active duty for training [ADT or ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training [IDT or INACDUTRA] during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during inactive duty training.  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

The Veteran's ACDUTRA service in 1979 and his active duty service in 1990 to 1991 and 2004 to 2005 are verified in his DD-214 and those records are associated with the claims folder.  The Veteran specifically testified that he had 34 days of ACDUTRA that he claimed he served in California from August 2001 to September 2001.  He was serving in the Louisiana Army National Guard and claims to have been detailed to California, training soldiers for deployment, and he claims that he sustained a low back injury at this time.  While there is no record specifically indicating he was in California at this time, a January 2007 National Guard Annual Statement indicates that for the period from February 2001 through February 2002, the Veteran accumulated 34 active duty points.  Regardless, as there is no indication indicating that the Veteran sought treatment for his back injury during the time of his California service, additional efforts to obtain records related thereto is unnecessary.   

In any case, there is medical evidence of medical treatment concerning his low back and right ankle at various dates and locales in his service medical records.  The Board finds that to the extent he has current disabilities of the low back and right ankle, it is plausible that there has been cumulative effect of his long service in the National Guard may have caused or aggravated such disabilities. 

Therefore, under the circumstances of this case, the duty to assist requires that the Veteran be provided a VA examination to include an opinion regarding the etiology of the Veteran's low back and right ankle disorders.  In this regard it is notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  3 8 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, the Veteran claims that he has received treatment for these disorders by VA.  He stated that he was last seen by VA for these disorders in January 2012.  The last records indicative of treatment for either of these disorders was in 2009.  
Thus, inasmuch as VA is on notice of the existence of additional records related to treatment of the Veteran's low back and/or right ankle disorders subsequent to March 2009, records from any such treatment should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the current VA treatment records from the VA since March 2009 to the present and associate these records in the claims folder.   If these records are unavailable, document this in the claims file.  

2.  Next, the Veteran should be scheduled for a VA orthopedic examination to determine the nature and etiology of his claimed low back and right ankle disorders.  All indicated studies should be performed.  The claims folder should be made available to the examiner prior to the examination.  

The examiner should also opine, whether it is at least as likely as not (50 percent or more probability) that any identified low back  and/or right ankle disorder had its onset during the Veteran's active service, or any period of ACDUTRA, or INACDUTRA.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

4.  The RO should then readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


